[roadrunnerseventhamendme001.jpg]
EXECUTION VERSION SEVENTH AMENDMENT TO CREDIT AGREEMENT SEVENTH AMENDMENT TO
CREDIT AGREEMENT (this “Seventh Amendment”) dated as of January 9, 2019 among
ROADRUNNER TRANSPORTATION SYSTEMS, INC., a Delaware corporation (the “Company”),
each of the Subsidiaries of the Company identified as “Subsidiary Guarantors” on
the signature pages to the Credit Agreement (the “Subsidiary Guarantors”), the
Lenders (as defined below) party hereto and BMO HARRIS BANK N.A., as
Administrative Agent (the “Administrative Agent”), each of which is a party to
the Existing Credit Agreement (as defined below). WHEREAS, Company, the
Subsidiary Guarantors, the financial institutions from time to time party
thereto as lenders (the “Lenders”) and the Administrative Agent are parties to
that certain Credit Agreement dated as of July 21, 2017 (as amended,
supplemented, or otherwise modified from time to time prior to this Seventh
Amendment and as in effect immediately prior to the effectiveness of this
Seventh Amendment, the “Existing Credit Agreement”, and as amended by this
Seventh Amendment and as may be further amended, supplemented or otherwise
modified and in effect from time to time, the “Amended Credit Agreement”).
WHEREAS, the Company and the Subsidiary Guarantors request that the Lenders and
the Administrative Agent amend the Existing Credit Agreement in certain
respects, and the Lenders party hereto and the Administrative Agent are willing
to so amend the Existing Credit Agreement, as set forth below. NOW THEREFORE, in
consideration of the foregoing and for other good and valuable consideration,
the receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows: Section 1. Definitions. Except as otherwise defined in this Seventh
Amendment, terms defined in the Amended Credit Agreement are used herein as
defined therein. Section 2. Amendments to the Existing Credit Agreement. From
and after the Seventh Amendment Effective Date, the Existing Credit Agreement
shall be amended as follows: 2.01. References Generally. References in the
Existing Credit Agreement (including references to the Existing Credit Agreement
as amended hereby) to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein” and “hereof”) and each reference to the Existing
Credit Agreement in the other Loan Documents (and indirect references such as
“thereunder”, “thereby”, “therein” and “thereof”) shall be deemed to be
references to the Existing Credit Agreement as amended hereby. 2.02. Amended
Language. (a) Section 1.01 of the Existing Credit Agreement is amended by
amending and restating the following defined term as follows: “Second Amendment
Series E Preferred Stock” means the “Series E Preferred Stock” as defined in,
and issued pursuant to, the Second Amendment Investment Agreement (as amended by
Amendment No. 1 to Investment Agreement and Termination of Equity Commitment
Letter dated as of August 3, 2018, Amendment No. 2 to Investment Agreement dated
as of September 19, 2018, Amendment No. 3 to Investment Agreement dated as of
November 8, 2018 and Amendment No. 4 to Investment Agreement dated as of January
9, 2019); provided that (A) the aggregate amount of such Preferred Stock shall
not AmericasActive:13038029.3



--------------------------------------------------------------------------------



 
[roadrunnerseventhamendme002.jpg]
exceed $52,500,000, (B) such Preferred Stock shall be issued in increments of
not less than $8,750,000, (C) the Net Cash Proceeds of each issuance of such
Preferred Stock shall be applied to prepay Term Loans pursuant to Section
2.06(b)(i)(E) and (D) such Preferred Stock is issued by March 1, 2019. (b)
Section 7.21(k) of the Existing Credit Agreement is amended and restated as
follows: No later than January 9, 2019, pursuant to Amendment No. 4 dated as of
January 9, 2019, the Second Amendment Investment Agreement in respect of the
Second Amendment Series E Preferred Stock shall be amended to extend the
commitment therein to issue up to $17,500,000 of Second Amendment Series E
Preferred Stock from January 31, 2019 to the earlier of (i) March 1, 2019 and
(ii) the occurrence of the Rights Offering. (c) Section 5 of the Sixth Amendment
to Credit Agreement dated as of November 8, 2018 (the “Sixth Amendment”) among
the parties to this Seventh Amendment is amended and restated as follows:
Section 5. Conditions Precedent to the Rights Offering Effective Date
Amendments. Those amendments in the Amended Credit Agreement that are marked
with a footnote that states “Rights Offering Effective Date” (collectively, the
“Rights Offering Amendments”) shall become effective as of the date upon which
each of the following conditions precedent (collectively, the “Rights Offering
Conditions Precedent”) shall be satisfied or waived (the “Rights Offering
Effective Date”); provided that if the Rights Offering Conditions Precedent are
not satisfied on or prior to March 1, 2019, the Rights Offering Amendments shall
be null and void: Section 3. Representations and Warranties of the Loan Parties.
The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that as of the Seventh Amendment Effective Date: 3.01. each of the
representations and warranties set forth in the Amended Credit Agreement and in
the other Loan Documents are true and correct in all respects (or in all
material respects for such representations and warranties that are not by their
terms already qualified as to materiality) as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all respects (or in all
material respects for such representations and warranties that are not by their
terms already qualified as to materiality) as of such earlier date, and except
that for purposes of this Section 3.01, (i) the representations and warranties
contained in Section 6.05(a) and (c) of the Amended Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clause (a)
of Section 7.01 of the Amended Credit Agreement and (ii) the representations and
warranties contained in Section 6.05(b) of the Amended Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clause (b)
of Section 7.01 of the Amended Credit Agreement; 3.02. both immediately before
and after giving effect to this Seventh Amendment and the transactions
contemplated hereby, no Default (other than the Specified Default) shall have
occurred and be continuing, or would result therefrom; and 3.03. both
immediately before and after giving effect to this Seventh Amendment and the
transactions contemplated hereby, no Default or Event of Default shall have
occurred and be continuing, 2



--------------------------------------------------------------------------------



 
[roadrunnerseventhamendme003.jpg]
or would result therefrom, under the Existing Investment Agreement and/or the
Second Amendment Investment Agreement (as amended) or any transactions
contemplated thereby, and no fees shall have been paid to any holders of the
“Preferred Stock” in connection therewith. Section 4. Conditions Precedent to
this Seventh Amendment. This Seventh Amendment shall become effective as of the
date, upon which each of the following conditions precedent shall be satisfied
or waived (the “Seventh Amendment Effective Date”): 4.01. Execution. The
Administrative Agent shall have received counterparts of this Seventh Amendment,
executed by the Loan Parties, the Administrative Agent and the Lenders. 4.02.
Preferred Stock Consent. The Lenders shall have received confirmation that the
holders of the “Preferred Stock” under the Existing Investment Agreement and the
Second Amendment Investment Agreement (as amended by (a) Amendment No. 1 to
Investment Agreement and Termination of Equity Commitment Letter dated as of
August 3, 2018, (b) Amendment No. 2 to Investment Agreement dated as of
September 19, 2018, (c) Amendment No. 3 dated as of November 8, 2018 and (d)
Amendment No. 4 dated as of January 9, 2019, a copy of which has been attached
hereto as Exhibit A) have consented to the Seventh Amendment in form and
substance satisfactory to the Lenders. 4.03. Costs and Expenses. The Company
shall have paid all reasonable and documented out- of-pocket costs and expenses
of the Administrative Agent in connection with this Seventh Amendment. Section
5. Reference to and Effect Upon the Existing Credit Agreement. 5.01. Except as
specifically amended or waived above, the Existing Credit Agreement and the
other Loan Documents shall remain unchanged and in full force and effect and are
hereby ratified and confirmed. 5.02. The execution, delivery and effectiveness
of this Seventh Amendment shall not operate as a waiver of any right, power or
remedy of the Administrative Agent or any Lender under the Existing Credit
Agreement or any Loan Document, nor constitute a waiver of any provision of the
Existing Credit Agreement or any Loan Document, except as specifically set forth
herein. Section 6. Ratification of Liability. As of the Seventh Amendment
Effective Date, the Company and the other Loan Parties, as debtors, grantors,
pledgors, guarantors, assignors, or in other similar capacities in which such
parties grant liens or security interests in their properties or otherwise act
as accommodation parties or guarantors, as the case may be, under the Loan
Documents to which they are a party, hereby ratify and reaffirm all of their
payment and performance obligations and obligations to indemnify, contingent or
otherwise, under each of such Loan Documents to which they are a party, and
ratify and reaffirm their grants of liens on or security interests in their
properties pursuant to such Loan Documents to which they are a party,
respectively, as security for the Obligations, and as of the Seventh Amendment
Effective Date, each such Person hereby confirms and agrees that such liens and
security interests hereafter secure all of the Obligations, including, without
limitation, all additional Obligations hereafter arising or incurred pursuant to
or in connection with this Seventh Amendment, the Amended Credit Agreement or
any other Loan Document. As of the Seventh Amendment Effective Date, the Company
and the other Loan Parties further agree and reaffirm that the Loan Documents to
which they are parties now apply to all Obligations as defined in the Amended
Credit Agreement (including, without limitation, all additional Obligations
hereafter arising or incurred pursuant to or in connection with this Seventh
Amendment, the Amended Credit Agreement or any other Loan Document). As of the
Seventh Amendment Effective Date, the Company and the other Loan Parties (a)
further acknowledge receipt of a copy of this Seventh Amendment, (b) consent to
the terms and conditions of same, and (c) agree and 3



--------------------------------------------------------------------------------



 
[roadrunnerseventhamendme004.jpg]
acknowledge that each of the Loan Documents to which they are a party remain in
full force and effect and is hereby ratified and confirmed. Section 7.
Miscellaneous. Except as herein provided, the Existing Credit Agreement shall
remain unchanged and in full force and effect. This Seventh Amendment is a Loan
Document for all purposes of the Amended Credit Agreement. This Seventh
Amendment may be executed in any number of counterparts, and by different
parties hereto on separate counterpart signature pages, and all such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of a counterpart signature page by facsimile transmission
or by e-mail transmission of an Adobe portable document format file (also known
as a “PDF” file) shall be effective as delivery of a manually executed
counterpart signature page. Section headings used in this Seventh Amendment are
for reference only and shall not affect the construction of this Seventh
Amendment. Section 8. GOVERNING LAW. THIS SEVENTH AMENDMENT, AND THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF ILLINOIS. Section 9. Release and Waiver. The Loan
Parties each do hereby release the Administrative Agent and each of the Lenders
and each of their officers, directors, employees, agents, attorneys, personal
representatives, successors, predecessors and assigns from all manner of
actions, cause and causes of action, suits, deaths, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, controversies, agreements,
promises, variances, trespasses, damages, judgments, executions, claims and
demands, whatsoever, in law or in equity, and particularly, without limiting the
generality of the foregoing, in connection with the Amended Credit Agreement and
the other Loan Documents and any agreements, documents and instruments relating
to the Amended Credit Agreement and the other Loan Documents and the
administration of the Amended Credit Agreement and the other Loan Documents, all
indebtedness, obligations and liabilities of the Loan Parties to the
Administrative Agent or any Lender and any agreements, documents and instruments
relating to the Amended Credit Agreement and the other Loan Documents
(collectively, the “Claims”), which the Loan Parties now have against the
Administrative Agent or any Lender or ever had, or which might be asserted by
their heirs, executors, administrators, representatives, agents, successors, or
assigns based on any Claims which exist on or at any time prior to the date of
this Seventh Amendment. The Loan Parties expressly acknowledge and agree that
they have been advised by counsel in connection with this Seventh Amendment and
that they each understand that this Section 10 constitutes a general release of
the Administrative Agent and the Lenders and that they each intend to be fully
and legally bound by the same. The Loan Parties further expressly acknowledge
and agree that this general release shall have full force and effect
notwithstanding the occurrence of a breach of the terms of this Seventh
Amendment or an Event of Default or Default under the Amended Credit Agreement.
[signature pages follow] 4



--------------------------------------------------------------------------------



 
[roadrunnerseventhamendme005.jpg]




--------------------------------------------------------------------------------



 
[roadrunnerseventhamendme006.jpg]




--------------------------------------------------------------------------------



 
[roadrunnerseventhamendme007.jpg]




--------------------------------------------------------------------------------



 
[roadrunnerseventhamendme008.jpg]




--------------------------------------------------------------------------------



 
[roadrunnerseventhamendme009.jpg]




--------------------------------------------------------------------------------



 